DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 recites “a non-transitory computer-readable medium having stored a computer program that, 15when executed by a processor, causes a display control device as a computer installed on a vehicle to perform operations comprising:”  The examiner suggests “a non-transitory computer-readable medium having stored thereon a computer program that, 15when executed by a processor of a display control deice installed on a vehicle to perform operations comprising:
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1-20 recites a hindering of visual recognition of an occupant of the vehicle.  It is unclear what the applicant is describing in the claim as this can be hindering/prohibiting visual (i.e. facial) recognition of an occupant/driver/passenger of the vehicle…  The description in the specification indicated that it is hindering visual recognition of a captured image of surrounding area (paragraphs 0065-0066, 0114-0118).  Please clarify the limitation. 
Claim 12 recites “wherein in a case where it is not possible to specify a location or a direction of the object that approaches the vehicle or that the vehicle approaches…” is vague.  Please clarify the limitation.
Claim 19 recites “A display control method for controlling a display image to be displayed by a display38 device installed in a vehicle, the display control comprising:”   Three is lack of antecedent basis for the display control.  The Office suggests “the display control” to be --the display control method--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-11, 13-15 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shiota et al (US 2020/0234583 and hereafter referred to as “Shiota”)
Regarding Claim 1, Shiota discloses a vehicle display control device configured to control a display image to be displayed by a display device installed in a vehicle, the vehicle display control device comprising: 
5a processor (Figure 1, 29, Page 2, paragraph 0036); and 
a memory comprising instructions that, when executed by the processor, cause the processor to perform operations (Page 2, paragraph 0036 – the microcomputer executes the control action – the microcomputer inherently has memory with instructions) comprising:
 performing processing for hindering visual recognition of an occupant of the vehicle on a captured image captured by one or more image-capturing devices installed on the 10vehicle (Page 2, paragraph 0031), and generating the display image (Page 3, paragraph 0042-0044, Figure 3, Page 2, paragraph 0033 – hindering by displaying a larger meter image );

determining whether the vehicle is in a first condition based on at least one of the first information and the second information (Page 3, paragraph 0044-0048); and 
15generating, in a case where it is determined that the vehicle is in the first condition, the display image obtained by prohibiting application of the processing to the captured image or by reducing an application degree of the processing, and causing the display device to display the display image (Page 3, paragraph 0044-0048, reducing the meter image and enlarging the area for the display image, Page 4, paragraph 0060, Figure 5).  
Regarding Claim 2, Shiota discloses all the limitations of Claim 1. Shiota discloses wherein the operations further comprise: determining whether the vehicle is in a second condition different from the first condition, and generating, in a case where it is determined that the vehicle is in the second 25condition, the display image obtained by prohibiting application of the processing to the display image, or by reducing an application degree thereof further than an application degree of the processing that is applied to the display image in the case where it is determined that the vehicle is in the first condition (Page 5-6, paragraph 0071-0073).  
Regarding Claim 3, Shiota discloses all the limitations of Claim 2. Shiota discloses on wherein in the determining whether the vehicle is in the second condition, the processor determines that the vehicle is in the second condition in at least one of: a 
Regarding Claim 7, Shiota discloses all the limitations of Claim 2. Shiota discloses wherein the operations further comprise: controlling the image-capturing device such that a visual field range of the image-capturing device is expanded in the case where it is determined that the vehicle is in the 30second condition (Figure 5, Figure 8).  
Regarding Claim 8, Shiota discloses all the limitations of Claim 2. Shiota discloses wherein in the case where it is determined that the vehicle is in the first condition, the36 processor reduces the application degree of the processing, and wherein in the case where it is determined that the vehicle is in the second condition, the processor prohibits the application of the processing (Page 5-6, paragraph 0071-0073).  
Regarding Claim 9, Shiota discloses all the limitations of Claim 1. Shiota discloses wherein in the determining whether the vehicle is in the first condition, the processor determines that the vehicle is in the first condition in at least one of: a siren sound, a brake sound, a horn, a horn sound, or a sound of collision is detected; 10a case where a rotating lamp or blinking of a hazard lamp is detected; a case where it is 
	Regarding Claim 10, Shiota discloses all the limitations of Claim 1. Shiota discloses wherein the operations further comprise: controlling display of the display image to perform visual guidance to an 20object in the display image that approaches the vehicle or that the vehicle approaches, in a case where the application of the processing to the captured image is prohibited or an application degree of the processing is reduced (paragraph 0072-0073, 0077).  
	Regarding Claim 11, Shiota discloses all the limitations of Claim 10. Shiota discloses 25wherein an area corresponding to the object in the captured image that approaches the vehicle or that the vehicle approaches is subjected to prohibition of the application of the processing or reduction in the application degree of the processing (paragraph 0072-0073, 0077).  
Regarding Claim 13, Shiota discloses all the limitations of Claim 10. Shiota discloses wherein in the controlling display of the display image, the processor performs processing of highlighting the object that approaches the vehicle or that the vehicle approaches (paragraph 0072, Figure 9).  
Regarding Claim 14, Shiota discloses all the limitations of Claim 1. Shiota discloses wherein the operations further comprise: causing a notification device installed on the vehicle to generate a sound notification indicating a direction of the 
Regarding Claim 15, Shiota discloses all the limitations of Claim 1. Shiota discloses, 15wherein the processing comprises extracting a part of the captured image (paragraph 0030-0032, 0036).  
Regarding Claim 19, Shiota discloses a display control method for controlling a display image to be displayed by a display38 device installed in a vehicle, the display control comprising: 
performing processing for hindering visual recognition of an occupant of the vehicle on a captured image captured by one or more image-capturing devices installed on the vehicle (Page 2, paragraph 0031) , and generating the display image to be displayed by the display device (Page 3, paragraph 0042-0044, Figure 3, Page 2, paragraph 0033);
acquiring first information indicating a state of the vehicle and second information regarding a surrounding environment of the vehicle (Page 2, paragraph 0032, 0036); 
determining whether the vehicle is in a first condition based on at least one of the first information and the second information (Page 3, paragraph 0044-0048); and 
15generating, in a case where it is determined that the vehicle is in the first condition, the display image obtained by prohibiting application of the processing 
Regarding Claim 20, Shiota discloses a non-transitory computer-readable medium having stored a computer program that, 15when executed by a processor, causes a display control device as a computer installed on a vehicle to perform operations comprising: 
performing processing for hindering visual recognition of an occupant of the vehicle on a captured image captured by one or more image-capturing devices installed on the vehicle (Page 2, paragraph 0031) , and generating the display image to be displayed by a display device installed in the vehicle (Page 3, paragraph 0042-0044, Figure 3, Page 2, paragraph 0033);
acquiring first information indicating a state of the vehicle and second information regarding a surrounding environment of the vehicle (Page 2, paragraph 0032, 0036); 
determining whether the vehicle is in a first condition based on at least one of the first information and the second information (Page 3, paragraph 0044-0048); and 
15generating, in a case where it is determined that the vehicle is in the first condition, the display image obtained by prohibiting application of the processing to the captured image or by reducing an application degree of the processing, and causing the display device to display the display image (Page 3, paragraph .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shiota in view of Oshida et al (US 2015/0302259 and hereafter referred to as “Oshida”).
Regarding Claim 16, Shiota discloses all the limitations of Claim 1. Shiota is silent on wherein the processing comprises at least one of change in luminance, brightness, or saturation, reduction in resolution, reduction in contrast, and superimposition of a mask, with 20respect to the captured image.  Oshida discloses wherein the processing comprises at least one of change in luminance, brightness, or saturation, reduction in resolution, reduction in contrast, and superimposition of a mask, with 20respect to the captured image (Page 4, paragraph 0050, 0052, 0053).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Shiota to include the missing limitations as taught by Oshida in order to make imaging area more clearly visible to the driver (Page 1, paragraph 0006) as disclosed by Oshida.
Regarding Claim 17, Shiota discloses all the limitations of Claim 1. Shiota is silent on wherein the processing is performed on at least one of a plurality of areas of the captured image divided in accordance with a distance from the vehicle.  Oshida discloses wherein the processing is performed on at least one of a plurality of areas of the captured image divided in accordance with a distance from the vehicle (Page 4, paragraph 0055).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Shiota to include the missing limitations as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



October 22, 2021